Name: Commission Regulation (EEC) No 910/81 of 3 April 1981 altering the components used to calculate the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /14 Official Journal of the European Communities 4. 4 . 81 COMMISSION REGULATION (EEC) No 910/81 of 3 April 1981 altering the components used to calculate the differential amounts for colza and rape seed 6 April 1981 for the Italian lira, the French franc, the Irish pound, the drachma and the Danish krone ; whereas the new rate takes effect for the German mark on 1 July 1981 ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza and rape seed ; Whereas, because of the technical operation of the system of differential amounts in its present form, this change may place unjustified burdens on those concerned ; whereas it is possible to avoid this by fixing, for a transitional period, components which vary according to the date on which the subsidy or export refund is fixed in advance and to the date on which the colza seed is placed under inspection or exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Commission Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 850/81 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (5 ), as last amended by Regulation (EEC) No 852/78 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 (7), as last amended by Regulation (EEC) No 3476/80 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differen ­ tial amounts were fixed by Regulation (EEC) No 1 690/80 (9), as last amended by Regulation (EEC) No 704/81 ( 10) ; Whereas, pursuant to Regulation (EEC) No 878/77, a new representative rate is applicable with effect from HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1690/80 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1981 . For the Commission Poul DALSAGER Member of the Commission ') OJ No 172, 30 . 9 . 1966, p . 3025/66. *) OJ No L 360, 31 . 12 . 1980, p . 16 . 3 ) OJ No L 106, 29 . 4 . 1977, p . 27 . 4) OJ No L 90, 4 . 4 . 1981 , p . 1 . 5 ) OJ No L 167, 25 . 7 . 1972, p . 9 . *) OJ No L 116, 28 . 4. 1978 , p . 6 . 7) OJ No L 236, 24. 8 . 1973, p . 28 . 8) OJ No L 363 , 31 . 12. 1980, p . 71 . C) OJ No L 166, 1 . 7 . 1980, p . 65 . ( 10) OJ No L 74, 20 . 3 . 1981 , p . 12 . 4. 4. 81 Official Journal of the European Communities No L 91 / 15 ANNEX Subsidy or refundTarget price corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) corrective (coefficient to be applied) 1 . Colza and rape seed, processed for oil production in Germany or exported from that country : + 0-0750 (a) + 0-0420 (b) - 0,0750 (a) 0-0420 (b  harvested  harvested in in Germany the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0,0750 (a) 0,0420 (b) 0-0750 (a) 0-0420 (b) 0-0750 (a) 0-0420 (b) 0-0750 (a) 0-0420 (b) 0-0978 (a) 0-0655 (b) 0-0741 (a) 0-1126 (b) N Ni 0-0812 (a) 0-0438 (b) 2. Colza and rape seed, processed for oil production in the BLEU and in the Netherlands or re-exported from that country :  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-1614 0-0245 3. Colza and rape seed, processed for oil production in Denmark or exported from that country : Ni N 0-08 12 (a) 0-0438 (b)  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-1614 0-0245 Ni N 0-0812 (a) 0-0438 (b) 4. Colza and rape seed, processed for oil production in France or exported from that country :  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-1614 0-0245 No L 91 /16 Official Journal of the European Communities 4. 4. 81 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 5 . Colza and rape seed, processed for oil production in the United Kingdom or exported from that country : + 01 390  01 390 +   harvested in Germany _ 0-0690 (a) 0-1012 (b)  harvested in the BLEU or in the Netherlands  0-1390  harvested in France  0-1390  harvested in Denmark  0-1390 .  harvested in Ireland  0-1390  harvested in the United Kingdom    harvested in Italy  0-1600 6. Colza and rape seed, processed for oil production in Ireland or exported from that country : Nil Nil +   harvested in Germany 0-0812 (a) 0 0438 (b)  harvested in the BLEU or in the Netherlands    harvested in France    harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 01614   harvested in Italy  0-0245 7. Colza and rape seed, processed for oil production in Italy or exported from that country :  0-0250 + 0-0250 +   harvested in Germany 0-1084 (a) 0-0700 (b)  harvested in the BLEU or in the Netherlands 0-0250   harvested in France 0-0250   harvested in Denmark 0-0250   harvested in Ireland 0-0250   harvested in the United Kingdom 01906   harvested in Italy   (a) For subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export until 30 June 1981 . (b) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export from 1 July 1981 .